J-S61002-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: E.C.K., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA

APPEAL OF: E.N.K., FATHER                         No. 766 MDA 2015


                  Appeal from the Order entered April 2, 2015
                In the Court of Common Pleas of Centre County
              Juvenile Division, at No(s): CP-14-DP-0000046-2012

BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER*, J.

MEMORANDUM BY PANELLA, J.:                        FILED NOVEMBER 24, 2015

         E.N.K. (“Father”) appeals from the order entered on April 2, 2015,

changing the placement goal of his minor daughter, E.C.K. (“Child”), born in

January     2009,   from   “Return   Home”   to   “Planned    Permanent     Living

Arrangement/Long-Term Foster Care.” We affirm.

         In its adjudication filed May 12, 2015, the trial court set forth the

factual background and procedural history of this appeal. Father and C.L.K.

(“Mother”) are the biological parents of Child.     The parents are no longer

together.

         Centre County Children and Youth Services (“CYS”) became involved

with the family in 2010. On January 8, 2013, the trial court found Child to

be a dependent child pursuant to the Pennsylvania Juvenile Act.              Child

continued to live with Mother until May 1, 2014. Child was the placed in

foster    care   when   Mother   entered   The    Meadow     Psychiatric   Center.



* Retired Senior Judge assigned to the Superior Court.
J-S61002-15


        Father requested to be considered as a placement option for Child, but

reunification services were not provided for Father because Father was living

in North Carolina at the time and he had no regular visits with Child since

2012.     During Child’s placement with her foster family, Father maintained

regularly scheduled phone calls with her, but only visited—once.       Father

attempted to schedule visits with Child, but failed to follow the required

procedures or cancelled the visits.       Father relocated to Centre County,

Pennsylvania, within a week and a half of the hearing. Father is now living

with his new wife and her two children.

        Child has extremely negative reactions to contact with Father.

Father’s sole visit with Child occurred on December 20, 2014, in the

presence of Pamela McCloskey, M.Ed., Child’s former therapist, and a CYS

staff member. Child did not want to see Father.    When she did see him, she

was fearful of him and clung to her caseworker, and would not look at

Father.    Father acted appropriately during the visit, and eventually Child

played with Father.

        Father requests that Child’s goal remain “Return to Home.”       CYS,

however, recommended the change of Child’s goal to “Planned Permanent

Living Arrangement/Long-Term Foster Care,” and Child’s Guardian ad litem

supports the change. Child has been in foster care for over eleven months,

and the current change is considered to be a step toward adoption.




                                     -2-
J-S61002-15


      Child is only six years old. She is comfortable and content with her

foster family. Child has adapted well to life in her foster home. She has no

disabilities or difficulties and is living with a foster family who is willing to

provide a permanent home for her. Child looks to her foster parents for her

personal needs, protection, and safety.

      On April 2, 2015, following a hearing, the trial court changed Child’s

placement   goal   from   “Return   Home”    to   “Planned   Permanent    Living

Arrangement/Long-Term Foster Care.”          Father filed a timely Notice of

Appeal.

      Father contends that the trial court erred in changing the placement

goal. See Father’s Brief, at 8. We disagree.

      We review Father’s issue according to the following standard.

      When reviewing an order regarding the change of a placement
      goal of a dependent child pursuant to the Juvenile Act, 42 Pa.
      C.S.A. § 6301, et seq., our standard of review is abuse of
      discretion. When reviewing such a decision, we are bound by the
      facts as found by the trial court unless they are not supported in
      the record.

In re S.B., 861 A.2d 974, 976 (Pa. Super. 2004) (citations omitted).          An

abuse of discretion is not a mere error in judgment. See In re A.K., 936

A.2d 528, 532-533 (Pa. Super. 2007 (citation omitted). Rather, an appellant

must show that the trial court’s judgment was “manifestly unreasonable,”

that the trial court did not apply the law, or that its actions were the result

of partiality, prejudice, bias or ill will. Id. (citation omitted).     Further,



                                      -3-
J-S61002-15


credibility is exclusively for the trial court to determine, and it is free to

believe all, part, or none of the evidence.       See id.      When the record

supports the trial court’s findings, we will affirm. See id.

      A goal change request is governed by the Juvenile Act, 42 Pa.C.S.A. §

6301 et seq., which was amended in 1998 to conform to the federal

Adoption and Safe Families Act (“ASFA”), 42 U.S.C. § 671 et seq. See In re

M.S., 980 A.2d 612, 615 (Pa. Super. 2009).           We have recognized that

“[b]oth statutes are compatible pieces of legislation seeking to benefit the

best interest of the child, not the parent. . . . ASFA promotes the

reunification of foster care children with their natural parents when feasible.

. . . Pennsylvania’s Juvenile Act focuses upon reunification of the family,

which means that the unity of the family shall be preserved ‘whenever

possible.’” Id. (citing 42 Pa.C.S.A. § 6301(b)(1)). Accordingly, child welfare

agencies are required to make reasonable efforts to return a foster child to

his or her biological parent. See In re N.C., 909 A.2d 818, 823 (Pa. Super.

2006).

      When those efforts fail, the agency “must redirect its efforts towards

placing the child in an adoptive home.”      Id. (citation omitted).   We have

stated that

      [w]hen a child is placed in foster care, after reasonable efforts
      have been made to reestablish the biological relationship, the
      needs and welfare of the child require [the child welfare agency]
      and foster care institutions to work toward termination of
      parental rights, placing the child with adoptive parents. It is

                                      -4-
J-S61002-15


      contemplated [that] this process         realistically   should   be
      completed within 18 months.

Id. at 824 (emphasis omitted; brackets in original) (citations omitted).

      At permanency review hearings for dependent children removed from

the parental home, a trial court must consider the following factors.

      (f) Matters to be determined at permanency hearing.—

      At each permanency hearing, a court shall determine all of the
      following:

         (1) The continuing necessity for and appropriateness of
         the placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the
         child might be achieved.

         (5.1) Whether reasonable efforts were made to finalize
         the permanency plan in effect.

         (6) Whether the child is safe.

                                     ...

         (9) If the child has been in placement for at least 15 of
         the last 22 months or the court has determined that
         aggravated circumstances exist and that reasonable
         efforts to prevent or eliminate the need to remove the
         child from the child’s parent, guardian or custodian or to
         preserve and reunify the family need not be made or

                                     -5-
J-S61002-15


          continue to be made, whether the county agency has filed
          or sought to join a petition to terminate parental rights
          and to identify, recruit, process and approve a qualified
          family to adopt the child unless:

                (i) the child is being cared for by a relative best
                suited to the physical, mental and moral welfare of
                the child;

                (ii) the county agency has documented a compelling
                reason for determining that filing a petition to
                terminate parental rights would not serve the needs
                and welfare of the child; or

                (iii) the child’s family has not been provided with
                necessary services to achieve the safe return to the
                child’s parent, guardian or custodian within the time
                frames set forth in the permanency plan.

                                       . . .

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

      “These statutory mandates clearly place the trial court’s focus on the

best interests of the child.” In re S.B., 943 A.2d at 978 (citation omitted).

We have stated “[s]afety, permanency, and well-being of the child must take

precedence over all other considerations.” Id. (citation omitted) (emphasis

in original).    Moreover, “the burden is on the child welfare agency . . . to

prove that a change in goal would be in the child’s best interest.”     In re

R.I.S., 36 A.3d 567, 573 (Pa. 2011) (citations omitted).

      After our careful review of the record, we are satisfied the trial court

properly addressed the issue concerning the Child’s disposition to Planned

Permanent Living Arrangement/Long-Term foster Care.



                                        -6-
J-S61002-15


      Originally, no services were planned or developed as they relate to

Father. Father had not had regular contact with Child since 2012—although

he was told that he needed to have short, consistent visits with Child to

reestablish a relationship with her.    Father’s efforts were minimal.   Father

had only one visit with Child while she was in foster care.

      At the time of the May 13, 2014 hearing, Father was residing in

Roanoke, North Carolina, where he was employed. Father had attempted to

schedule a meeting with Pam McCloskey, a counselor who worked with Child,

but had to cancel a number of appointments due to work and transportation

issues.   Eventually, Father drove from North Carolina to meet with Ms.

McCloskey. The visit occurred on December 20, 2014. Following the visit,

Child did not want to speak to Father on the telephone, was fearful of

Father, and did not understand how he fit into her life. Although Father did

move to Pennsylvania following his visit with Child, there was no further

contact between Father and Child.

      Child is well-adjusted in foster care. Foster care provides Child with

protection and safety and allows Child to reside with her half-brother, who is

also placed with the same foster family.

      The trial court did not err in changing the placement goal from “Return

Home” to “Planned Permanent Living Arrangement/Long Term Foster Care.”

The evidence showed that it was in the best interest and welfare of the Child




                                       -7-
J-S61002-15


to change the goal first to “Planned Permanent Living Arrangement/Long

Term Foster Care, and then in the future to Adoption.

     Order affirmed.

     Judge Wecht joins the memorandum.

     Judge Strassburger files a dissenting memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/24/2015




                                    -8-